Citation Nr: 1433337	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-02 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from March 1965 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran moved during the course of this appeal, and jurisdiction of the claims file was therefore transferred to the RO in Atlanta.

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This case was before the Board in August 2011 when it was remanded for additional development.

In October 2013, additional evidence (VA examination reports dated in October 2013) was received.  The Veteran, through his representative, waived AOJ consideration of that evidence.  It will thereby be considered by the Board in the first instance.

In addition to the paper claims file, there is are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The documents in the VVA file include VA outpatient treatment records dated from 2010 to 2012, which have been reviewed by the AOJ (see July 2012 SSOC) and a June 2014 Informal Hearing Presentation.  The remaining documents in the electronic files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Service connection has been established for: posttraumatic stress disorder, rated 100 percent disabling; peripheral vascular disease of the left lower extremity, rated 40 percent disabling; peripheral vascular disease of the right lower extremity, rated 40 percent disabling; shell fragment scar of the right shoulder involving Muscle Group III, rated 30 percent disabling; diabetes mellitus,  rated 20 percent disabling; incomplete paralysis of the left upper extremity, rated 20 percent disabling; peripheral neuropathy of the right lower extremity, rated 20 percent disabling; peripheral neuropathy of the left lower extremity, rated 20 percent disabling; cerebral vascular accident, rated 10 percent disabling; and prostate cancer, rated 0 percent disabling.  In addition, the Veteran has been awarded special monthly compensation based on the need for regular aid and attendance. 

2.  The service-connected disabilities alone are not shown to have caused or otherwise produced the loss or permanent loss of use of one or both feet/hands, any permanent impairment of vision of both eyes, or ankylosis of one or both knees or hips.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A.  §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in March 2006 of the criteria for establishing eligibility for financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Nothing more was required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) and pertinent post-service treatment records have been associated with the claims file.  He has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim. 

Discussion of the Veteran's January 2011 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal (as noted on the title page of this decision) was identified at the hearing.  The Veteran was asked about the severity of his service-connected disabilities.  Sources of evidence relevant in this regard were identified during this process.  Indeed, based on his report of recent medical treatment and claim of increased disability, the matter was remanded to obtain outstanding treatment records and to afford the Veteran an examination.

In this regard, the Board finds that there has been substantial compliance with its August 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  VA medical records dated from February 2010 to the present were associated with the claims file.  The Veteran underwent a VA examinations in October 2011.  The October 2011 Disability Benefits Questionnaire (DBQ) report reflects that the Veteran's records were reviewed, considered the Veteran's lay history/complaints, and contains the requested opinion.  The requested opinion is supported by rationale and is more than adequate.  

Accordingly, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran.

II.  Law, Factual Background and Analysis

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only. 38 U.S.C.A. § 3902(a)(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file, VVA file and VBMS file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that he is entitled to financial assistance for the purchase of an automobile and adaptive equipment to carry his motorized scooter.  He asserts that he needs assistance to go out and pay his bills, make his appointments and visit his grandchildren.  He maintains that he needs to be mobile to accomplish things on a daily and monthly basis.  See January 2011 hearing transcript.

The Veteran has established service connection for: posttraumatic stress disorder, rated 100 percent disabling; peripheral vascular disease of the left lower extremity, rated 40 percent disabling; peripheral vascular disease of the right lower extremity, rated 40 percent disabling; shell fragment scar of the right shoulder involving Muscle Group III, rated 30 percent disabling; diabetes mellitus,  rated 20 percent disabling; incomplete paralysis of the left upper extremity, rated 20 percent disabling; peripheral neuropathy of the right lower extremity, rated 20 percent disabling; peripheral neuropathy of the left lower extremity, rated 20 percent disabling; cerebral vascular accident, rated 10 percent disabling; and prostate cancer, rated 0 percent disabling.  In addition, the Veteran has been awarded special monthly compensation based on the need for regular aid and attendance.

He submitted the instant claim in May 2007.

In May 2007, the Veteran underwent a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  He was noted to live independently with his wife.  He was independent in self care and activities of daily living.  He used a scooter for going outside, which he was able to despite any physical problems.  

VA treatment records and examination reports dated from 2007 to 2010 fail to show that service-connected disabilities have resulted in loss or permanent loss of use of one or both feet or hands; permanent impairment of vision of both eyes; severe burn injury precluding effective operation of an automobile; or, ankylosis of one or both knees or one or both hips.  A July 2009 VA examination report notes that the Veteran claimed to be able to walk 10 to 15 feet.  For longer distances, he required the support of another person or the use of a wheelchair.  A September 2009 VA examination report notes that the Veteran used a walker to ambulate.

The Veteran testified at a January 2011 Travel Board hearing that he had lost the use of his left leg and that his condition had considerable worsened since his last examination in 2009 due to his peripheral neuropathy and peripheral vascular disease.  He stated that he had only 10 percent of blood flow to his left leg and that he was only able to take two to three steps away from his wheelchair/scooter with a cane, and then he was susceptible to falling.  He also maintained that his leg had atrophied quite a bit and he was no longer able to get normal use of it.  He testified that his left leg was unable to support him.  

An October 2011 VA DBQ report notes that after reviewing the claims file and examining the Veteran, the examiner opined that it is less likely as not that service-connected disabilities result in the loss of use of the left lower extremity.  The examiner stated that the Veteran had some mild weakness upon ambulation but he was able to independently walk from his wheelchair across the room to the exam table.  Muscle strength was good in the bilateral lower extremities, with the ability to push hard against the examiner's hands.  Strength was normal in the knees.  The left lower extremity works well for propulsion and balance.  There was no difference in size shape or strength of the left lower extremity compared to the right lower extremity.  Also the examiner noted that the left lower extremity is not so diminished that the Veteran would be served equally by a prosthesis.  In addition, the examiner described the Veteran's hand strength as 5/5 bilaterally and reported that there was no upper extremity muscle weakness.  

VA treatment records and examination reports dated from 2011 to 2012 fail to show that service-connected disabilities have resulted in loss or permanent loss of use of one or both feet or hands; permanent impairment of vision of both eyes; severe burn injury precluding effective operation of an automobile; or, ankylosis of one or both knees or one or both hips.  Such findings were not made.

The Veteran was afforded several VA examination in October 2013 in order to assess the severity of his various service connected disabilities and to address claims for service connection.  While there were current findings of worsened peripheral vascular disease and improved peripheral neuropathy, there were no opinions stating that service-connected disabilities alone have caused or otherwise produced the loss or permanent loss of use of one or both feet/hands, any permanent impairment of vision of both eyes, or ankylosis of one or both knees or hips.  Indeed, while he was noted to complain of leg pain after walking ten feet and having difficulty walking, those reports continue you to show that the Veteran is capable of ambulation.

No evidence suggests (service-connected or otherwise) ankylosis of either knee or hip, and all of the medical evaluations and testing of record repeatedly indicate capacity for motion in these joints.  The Veteran does not contend, and the evidence does not suggest, that there has been any pertinent (service-connected or otherwise) severe burn injury precluding effective operation of an automobile.  The Veteran is not service connected for visual impairment of either eye.  The evidence of record does not show that the Veteran has lost the use of either of his hands; the October 2011 VA examiner described the Veteran's hand strength as 5/5 bilaterally and reported that there was no upper extremity muscle weakness.  The medical evidence otherwise presents no suggestion that either hand would be equally well served by an amputation stump with suitable prosthetic appliance.

The Board has also carefully considered whether the Veteran has permanent loss of use of one or both feet qualifying for the sought financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment.  In this regard, the Board acknowledges that the Veteran requires the regular aid of a walker, wheelchair, or scooter for locomotion.  However, for the purposes of this analysis, the term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The Board is unable to find that the Veteran has lost the use of either of his feet.  The details of the mild weakness are well documented.  He is still able to ambulate.  His lower extremities retain active movement against resistance during clinical testing.  The evidence does not support a finding that the Veteran's feet retain no more functional value than would be provided by amputation with suitable prosthetic appliance.  The 2011 VA examiner expressly rejected that any extremity was so disabled.  There is no medical evidence to the contrary.

The Board observes that the examples provided by 38 C.F.R. § 3.350(a)(2) with regard to defining "loss of use" of a hand or foot contemplate: (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved; and (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  The deficits involving the Veteran's foot function do not match these examples, nor do they otherwise reflect functional loss equivalent to the examples or the other language of the regulatory definition.  See 38 C.F.R. § 3.350(a)(2).

As detailed above, one of several alternative requirements must be met to establish eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment.  As none is shown, the legal criteria for the benefits sought are not met.  

The only evidence of record supporting the Veteran's claim is his various lay assertions and hearing testimony.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran, as a lay person, is not qualified to provide a competent medical opinion indicating that his service-connected disabilities resulted in the requisite level of impairment in this case.  Thus, in the absence of documented medical evidence or other indicia to corroborate his contentions, his contentions are of minimal probative value.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.


ORDER

The appeal seeking entitlement to a certificate of eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


